Citation Nr: 0826915	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  02-16 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for night sweats with 
sleep disturbances, claimed as manifestations of undiagnosed 
illness or a medically unexplained chronic multisymptom 
illness.  

2.  Entitlement to service connection for memory loss, 
claimed as a manifestions of undiagnosed illness or a 
medically unexplained chronic multisymptom illness.  

3.  Entitlement to service connection for fatigue, claimed as 
a manifestation of undiagnosed illness or a medically 
unexplained chronic multisymptom illness.  

4.  Entitlement to service connection for gastrointestinal 
(GI) problems, claimed as manifestions of undiagnosed illness 
or a medically unexplained chronic multisymptom illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
February 1966 and from October 1990 to August 1991.  His DD 
Form 214 reflects that he served in the Southwest Asia 
Theater of operations during the Persian Gulf War from 
November 21, 1990, to July 1, 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana.  A videoconference hearing was held in 
March 2003 before the undersigned Veterans Law Judge, sitting 
in Washington, D.C.  A copy of the transcript of that hearing 
is of record.  This matter was previously before the Board 
and was remanded in October 2003, December 2004, and February 
2007.  The case is before the Board once again.  


FINDINGS OF FACT

1.  The veteran's complaints of night sweats with sleep 
disturbances, memory loss, fatigue, and GI problems all have 
been medically attributed to diagnosed conditions.  
Specifically, nights sweats, sleep disturbances, and memory 
loss, have been attributed to mild cognitive impairment; 
night sweats were also attributed to temperature changes or 
due to gastroesophageal reflux disease; fatigue has been 
attributed to a heart condition; and GI problems have been 
attributed to a small sliding hiatal hernia with mild 
gastroesophageal reflux.  And, the competent medical evidence 
demonstrates that mild cognitive impairment, a heart 
disorder, and GI disorders are not related to service.  

2.  There is no competent medical evidence that the veteran 
experiences any current disability from his complained of 
night sweats with sleep disturbances, memory loss, fatigue, 
or GI problems that could be related to an incident of or 
finding recorded during active service.  


CONCLUSIONS OF LAW

1.  Night sweats with sleep disturbances were not incurred in 
or aggravated by the veteran's active military service, to 
include as secondary to an undiagnosed illness or a medically 
unexplained chronic multisymptom illness.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2007).  

2.  Memory loss was not incurred in or aggravated by the 
veteran's active military service, to include as secondary to 
an undiagnosed illness or a medically unexplained chronic 
multisymptom illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2007).  

3.  Fatigue was not incurred in or aggravated by the 
veteran's active military service, to include as secondary to 
an undiagnosed illness or a medically unexplained chronic 
multisymptom illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2007).  

4.  GI problems were not incurred in or aggravated by the 
veteran's active military service, to include as secondary to 
an undiagnosed illness or a medically unexplained chronic 
multisymptom illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated June 2001, April 2004, March 2005, 
and March 2007, the RO satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007)) 
and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the service connection claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claims.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2007) and 38 
C.F.R. § 3.159(c ) (2007).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  The veteran 
has been medically evaluated in conjunction with his claims.  
The duties to notify and assist have been met.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in letters dated in 
April 2006 and March 2007.  



Service Connection


Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a) 
(West 2002 & Supp. 2007).  Establishing service connection 
generally requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b) (2007); Savage v. Gober, 10 Vet. App. 488 (1997). 
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology" and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2007).  A 
"Persian Gulf veteran" is one who served in the Southwest 
Asia Theater of operations during the Persian Gulf War.  Id.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2)-(5) (2007).

During the pendency of this appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
veteran was amended.  Effective March 1, 2002, the law 
affecting compensation for disabilities occurring in Persian 
Gulf War veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  
Essentially, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and involved 
an expanded definition of "qualifying chronic disability" to 
include: (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317 (West 2002 & 
Supp. 2007).  Therefore, adjudication of the veteran's 
Persian Gulf service connection claims in the present case 
must include consideration of both the old and the new 
criteria.  (Note:  The Board's review of the claims file 
reflects that the veteran was provided both the old and new 
criteria.)  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii) (2007).

With claims based on undiagnosed illness, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi- symptom illness include: fatigue, unexplained rashes 
or other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 
3.317(b) (West 2002 & 2007).

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  Id.

Factual Background

The veteran is claiming service connection for night sweats 
with sleep disturbances, memory loss, fatigue, and GI 
problems.  He argues that each of these conditions is a 
manifestation of an undiagnosed illness.  

Review of the service treatment records and post service 
treatment records through 1998 are negative for complaints 
of, treatment for, or diagnoses of any of the claimed 
conditions.  

In November 1999, VA clinic records show that the veteran 
complained of memory problems for the past year and a half.  
He denied any abdominal pain, change in bowel habits, nausea, 
or vomiting.  No GI condition was indicated.  Subsequently 
dated VA records show that the veteran participated in the 
Gulf War antibiotic study.  In 2000, he complained of fatigue 
and night sweats with sleep disturbances.  Records in 2001 
show continued complaints, to include fatigue, short term 
memory loss, and concentration problems.  In February 2001, 
he reported that he had not had any night sweats in four 
months.  In June 2001, he had no fatigue and felt that his 
memory was better.  

As per 2004 Board remand request, various VA examinations 
were conducted in 2005 to determine the nature and etiology 
of the veteran's complaints of night sweats with sleep 
disturbances, memory loss, fatigue, and GI problems.  
Unfortunately, as pointed out in the Board's 2007 remand, 
numerous questions were raised by the opinions provided.  
Specifically, as noted in the 2007 remand decision, the April 
2005 VA exam reported that the veteran's night sweats has 
resolved and it was noted that it was at least as likely as 
not that the veteran's episodes of night sweats were caused 
by or a result of his active duty service in the Persian Gulf 
War.  Thus, as a result of the opinions provided, it remained 
unclear if the veteran currently had a disability manifested 
by night sweats.  

As to the veteran's claims for memory loss and fatigue, the 
Board determined that the issues, previously considered 
together, should be separated.  It was also pointed that the 
VA examination report in April 2005 apparently linked this 
problem to the veteran's Persian Gulf War service.  However, 
it was noted that a separate VA report from that month noted 
that the veteran had hypochondriasis.  The examiner opined 
that the evidence did not point to any sort of memory 
impairment, and there was no evidence of mental or emotional 
disability that could be directly associated 


with service.  It was also noted that although the veteran 
appeared to have some apparent concentration and attention 
problems, these appeared to be very mild and did not appear 
to be of organic origin.  Again, the Board noted that it was 
unclear from the record whether the veteran currently 
suffered from any memory impairment, and, if so, whether or 
not such impairment could be attributed to a know diagnosis.  

Similarly, when discussing the veteran's claim for service 
connection for fatigue, the Board noted that the April 2005 
report noted that the veteran' level of fatigue was directly 
related to the veteran's shortness of breath.  It was pointed 
out that he had recently been diagnosed with asthma.  
Nevertheless, it was also opined on the report that that it 
was at least as likely as not that the veteran's episodes of 
fatigue were caused by or a result of his military service in 
the Persian Gulf.  Thus, it was unclear from the record if 
the veteran's reported fatigue was a result of nonservice-
connected asthma or an undiagnosed illness.  

Finally, with respect to the veteran's claim for GI problems, 
separate April 2005 VA examination provided conflicting 
opinions.  One report linked the veteran's GI complaints and 
diagnoses with his Persian Gulf service, while the other 
report noted the veteran's GI complaints and diagnoses with 
gastroesophageal reflux disease (GERD) but provided no 
opinion as to etiology.  

As a result of the conflicting and/or unclear opinions as 
summarized above, the Board, in a February 2007 remand, 
requested additional examinations prior to further appellate 
consideration.  The requested exams were conducted in 
December 2007, and the reports reflect that the claims file 
was reviewed by the examiners.  

At the time of VA neurological examination in December 2007, 
the veteran stated that his memory loss included episodes 
where he forgot where he put his glasses or forgot to take 
his medications or turn off faucets.  The finals diagnoses 
included mild cognitive impairment of unknown etiology with 
associated problems of memory loss and night sweats with 
sleep disturbances.  The examiner stated that 


she could not resolve the question of service connection 
without resorting to mere speculation.  A second examiner 
stated that the veteran's night sweats were "very rare" and 
could be associated with temperature changes or the fact that 
he had GERD.  She stated that there was no evidence to show 
that these episodes were the result of his tour of duty in 
the Persian Gulf.  

At the examination, the veteran did not report that he was 
fatigued.  The examiner noted, however, that the veteran had 
a history of fatigue that had improved since he had had open 
heart surgery a year earlier.  She opined that it was less 
likely that his condition was related to his tour of duty in 
the Persian Gulf.  As for GI complaints, the veteran reported 
a history of such problems since 1991.  VA examination and 
imaging study revealed a sliding hiatal hernia with mild 
GERD.  The examiner opined that these conditions were less 
likely to be related to his tour of duty in Persian Gulf.  

Analysis

The Board finds that the preponderance of the evidence is 
against the veteran's claims for service connection for night 
sweats with sleep disturbances, memory loss, fatigue, or GI 
problems, each to include as secondary to an undiagnosed 
illness or a medically unexplained chronic multisymptom 
illness.  The evidence does not establish service connection 
for any of these claimed disabilities on a direct basis 
because there is no competent medical evidence, including a 
competent medical nexus opinion, linking any of these 
complaints to an incident of or finding recorded during 
active service.  And, as noted above, the VA examiners 
concluded in December 2007 that the veteran's complaints of 
these conditions were not related to active service.  

Service connection under 38 C.F.R. § 3.317 also is precluded 
for the veteran's claimed night sweats with sleep 
disturbances, memory loss, fatigue, and GI problems.  Each of 
these symptoms or complaints has been attributed to known 
clinical diagnoses.  VAOPGCPREC 8-98 (Aug. 3, 1998).  The 
Board recognizes 


that, upon exams in 2005, conflicting opinions as to etiology 
of the claimed conditions was indicated.  As a result, 
additional examinations were conducted, and as noted earlier, 
the VA examiners subsequently concluded that the veteran's 
claimed conditions were not related to his Persian Gulf War 
service.  Instead, his night sweats with sleep disturbances, 
memory loss, and fatigue were associated with diagnosed 
conditions, to include mild cognitive impairment and/or GERD.  
To conclude otherwise, was noted to be pure speculation.  
Also, as to the veteran's fatigue, it was noted that this 
condition had been noted by history, and, presently, had been 
improved since heart surgery the year before.  Thus, chronic 
fatigue, if demonstrated, was associated with diagnosed heart 
disease.  Moreover, the veteran's GI complaints were noted to 
be associated with the diagnoses of a sliding hiatal hernia 
and GERD.  Thus, the competent evidence of record is 
convincing that the veteran's complaints of night sweats with 
sleep disturbances, memory loss, fatigue, and GI problems did 
not originate during service or for many years thereafter, 
and they are not shown to be due to an undiagnosed illness or 
a medically unexplained chronic multisymptom illness.  

The veteran's contentions as to etiology of these conditions 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disabilities.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).




ORDER

Service connection for night sweats with sleep disturbances 
is denied.  

Service connection for memory loss is denied.  

Service connection for fatigue is denied.  

Service connection for GI problems is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


